Case: 21-10073      Document: 00515975614          Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 12, 2021
                                   No. 21-10073                           Lyle W. Cayce
                                 Summary Calendar                              Clerk



   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Ofelio Arvizu-Loredo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-217-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Ofelio Arvizu-Loredo appeals his conviction and sentence following
   his guilty plea to illegal reentry after deportation under 8 U.S.C. § 1326(b)(2).
   Because the indictment did not specify a prior felony conviction as the basis
   of his statutory sentencing enhancement, he argues that his sentence of 20


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10073      Document: 00515975614            Page: 2      Date Filed: 08/12/2021




                                      No. 21-10073


   months of imprisonment and 3 years of supervised release was erroneous
   because it exceeded the statutory maximum sentence set forth in Section
   1326(a).   Arvizu-Loredo also argues that the sentencing enhancement
   scheme of Section 1326(b) is unconstitutional in light of Apprendi v. New
   Jersey, 530 U.S. 466 (2000), and that his guilty plea is invalid because he was
   not admonished that a prior conviction is an element of the offense. The
   Government has filed an unopposed motion for summary affirmance and,
   alternatively, seeks an extension of time to file its brief.
          As the Government argues and Arvizu-Loredo concedes, his
   arguments are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Pineda-Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007).
   Accordingly, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   and the district court’s judgment is AFFIRMED. The Government’s
   alternative motion for an extension of time to file its brief is DENIED as
   unnecessary.




                                            2